.   '
                                     •                                      •FILED
                    Case 6:19-cv-00021-SEH Document 7 Filed 03/26/19 Page 1 of 6


        Clark R. Hensley
        CORETTE BLACK CARLSON & MICKELSON
        129 West Park Street                                                      FEB O4 2019
        P.O. Box 509
        Butte, MT 59703
        PH     : 406-782-5800
        FAX : 406-723-8919
        chensley@cpklawmt.com
                                                                                                 MAR 26 3Jl9
        Attorneys for Plaintiff                                                               Clerk, U.S District court
                                                                                                 District Of Montana
                                                           .
            MONTANA FIRST JUDICIAL DISTRICT COURT, LEWIS & CLARK COUNTY
                                                                                                        H*~-
        PRODUCE SUPPLY EXPRESS, INC.,
                                                           :   Cause Nc0J-D"""'-·.11_J_____s:_c)_0(-'--9-   IO'1
                            Plaintiff,

                       V.
                                                           *
                                                           *         W✓ I~ ,'2.J - ),j, S-0-\
                                                           *   COMPLAINT AND JURY DEMAND
        NRC ENVIRONMENTAL SERVICES INC.                    *
        and KENNETH CLARK,                                 *                                       \/                     .

                                                           *                                       U'
                            Defendants.                    *                                     ) MICHAEL F MCMAHON
                                                          ••                                        PRESIDING JUDGE


               Plaintiff Produce Supply Express, Inc. (Produce Supply), by and through its counsel of

        record, Corette Black Carlson & Mickelson, and for its Complaint against defendants NRC

        Environmental Services Inc. (NRC) and Kenneth Clark (Clark) states and alleges as follows:

                                          JURISDICTION AND VENUE

               I.      Produce Supply is a transportation and warehousing company incorporated in

        Washington with its principal place of business in Spokane, Washington.

               2.      Defendant NRC is an environmental remediation company incorporated m

        Washington with its principal place of business in Great River, New York.

               3.      Defendant NRC's registered agent .is Cogency Global Inc. which is located in

        Lewis & Clark County, Montana.




                                                                                                                              I
,.


            4.
                                 •                                      •
                  Case 6:19-cv-00021-SEH Document 7 Filed 03/26/19 Page 2 of 6


                     Upon information and belief, defendant Clark is a resident of Washington and, at

     all times relevant to this Complaint, was an employee of defendant NRC assigned to drive its

     dump truck and pull its dump trailer.

            5.       Jurisdiction is proper in district court pursuant to Mont. Code Ann. § 3-5-302 as

     this case is a civil proceeding arising from a traffic accident that occurred in Mineral County,

     Montana.

            6.       Venue is proper in Lewis & Clark County pursuant to Mont. Code Ann. § 25-2-

     122(2)(c).

                                                  FACTS

            7.       Produce Supply re-alleges paragraphs 1-6 as set forth above.

            8.       On February 3, 2017, defendant Clark was driving a 1996 Peterbilt dump truck

     pulling a fully loaded dump trailer as defendant NRC's employee.

            9.       Defendant Clark was travelling westbound on Interstate 90 (I-90) and while

     attempting to negotiate a right-hand curve, he applied his brakes on the icy roadway and lost

     control of defendant NRC's dump truck and trailer.·

            10.      As a result of defendant Clark's driving, defendant NRC's dump truck became

     lodged in a snow bank and its dump trailer jackknifed and both came to rest blocking all the

     westbound lanes ofl-90.

            11.      At the same time, William Saint was travelling behind defendant Clark in Produce

     Supply's 2016 Freightliner Cascadia conventional tractor pulling a reefer trailer filled with

     produce.

            12.      When defendant Clark lost control of defendant NRC's dump truck and trailer,

     William Saint immediately applied his brakes but could not stop in time to avoid a collision. He




     COMPLAINT AND JURY DEMAND                                                              2
                               •                                        •
                 Case 6:19-cv-00021-SEH Document 7 Filed 03/26/19 Page 3 of 6


also could not negotiate around defendant NRC's dump truck and trailer because they blocked

both westbound lanes.

           13.      Following the collision, defendant Clark admitted responsibility for the accident.

           14.      The collision resulted in significant damage to defendant Produce Supply's 2016

Freightliner Cascadia conventional tractor, its reefer trailer, and its produce inside the reefer

trailer.

           15.      Due to the collision, oil leaked from defendant Produce Supply's tractor which

required extensive remediation costs.

           16.      As a result of the collision, Produce Supply's tractor was totaled and it incurred

expenses in towing it, as well as supplying an emergency tractor to recover the reefer trailer to

complete the delivery of the damaged produce.

           17.      After investigating the collision, a Montana highway patrol officer cited

defendant Clark for traveling too fast for conditions.

           18.      On October 10, 2018, Produce Supply sent defendants' agent a written final

demand solely for the recovery of property damages arising from defendant NRC's ownership

and defendant Clark's use of a motor vehicle.

           19.      Neither defendants nor their agent made any offers or even responded within

fifteen days from the date they were requested to do so.

                                       COUNT ONE - NEGLIGENCE

           20.      Produce Supply re-alleges paragraphs 1-19 as set forth above.

           21.      Within the course and scope of his employment, defendant Clark was negligent

and careless while operating defendant NRC's dump truck and trailer.




COMPLAINT AND JURY DEMAND                                                                     3
        22.
                            •                                       •
             Case 6:19-cv-00021-SEH Document 7 Filed 03/26/19 Page 4 of 6


                Defendant Clark had a legal duty to operate defendant NRC's dump truck and

trailer in a reasonable and prudent manner and to obey traffic laws and regulations.

        23.     Defendant Clark breached that duty by traveling too fast for conditions, failing to

drive in a safe and prudent manner, unnecessarily braking on icy roadways, losing control of

defendant NRC's dump truck and trailer, and causing both westbound lanes of traffic on I-90 to

be blocked.

        24.     As defendant Clark's employer, defendant NRC is vicariously liable for defendant

Clark's negligence.

        25.     Defendant Clark's negligence directly and proximately caused damage to Produce

Supply in an amount to be proven at trial.

                               COUNT TWO - NEGLIGENCE PER SE

       26.      Produce Supply re-alleges paragraphs 1-25 as set forth above.

       27.      Within the course and scope of his employment, defendant Clark negligently and

carelessly operated defendant NRC's dump truck and trailer in a manner that unduly and

unreasonably endangered Produce Supply's property in violation of Montana Code Annotated

§§ 61-8-302, -303(3).

       28.      Within the course and scope of his employment, defendant Clark negligently and

carelessly travelled too fast for conditions while operating defendant NRC's dump truck and

trailer in violation of Montana Code Annotated§ 61-8-303(3).

       29.      Within the course and scope of his employment, defendant Clark negligently and

carelessly failed to operate defendant NRC's dump truck and trailer within a single lane of traffic

and moved into the other lane of traffic when it was not safe for other traffic in violation of

Montana Code Annotated §§ 61-8-328(1 ), -321.




COMPLArNT AND JURV DEMAND                                                                 4
         30.
                             •                                        •
               Case 6:19-cv-00021-SEH Document 7 Filed 03/26/19 Page 5 of 6


                  Within the course and scope of his employment, defendant Clark negligently and

carelessly stopped defendant NRC's dump truck and trailer within both lanes of westbound

traffic on I-90 in violation of Montana Code Annotated§§ 61-8-355, -353.

         31.      Defendant Clark's violations of the Montana statutes referred to above make him

negligent as a matter of law. His actions therefore constitute negligence per se.

         32.      Defendant Clark's per se negligence is the direct and proximate cause of Produce

Supply's damages.

         33.      As defendant Clark's employer, defendant NRC is vicariously liable for his

negligence per se.

                       COUNT THREE - ATTORNEY FEES AND COSTS

         34.      Produce Supply re-alleges paragraphs 1-33 as set forth above.

         35.      Montana Code Annotated §§ 25-10-303, -101(9) requires attorney fees and costs

to be awarded to plaintiffs in motor vehicle claims involving the recovery of property damage

where the defendant or its agent fails to make an offer within fifteen days of the date requested to

do so.

         36.      Defendants and their agent failed to make any offer or even respond to Produce

Supply's last written demand.

         37.      In the event Produce Supply secures a judgment equal to or greater than that

claimed in its last written demand, the court must grant Produce Supply its attorney fees and

costs in prosecuting this matter.

                                         RELIEF SOUGHT

         Produce Supply prays for judgment as follows:

         1.       For judgment against defendants in an amount to be proven at trial;




COMPLAINT AND JURY DEMAND                                                                 5
        2.
                            •                                      •
             Case 6:19-cv-00021-SEH Document 7 Filed 03/26/19 Page 6 of 6


                 For costs of suit generally and under Montana Code Annotated§ 25-10-101(9);

        3.       For attorney fees under Montana Code Annotated§ 25-10-303; and,

        4.       For such other relief which the court deems just and proper under the

                 circumstances.

                                        JURY DEMAND

        Produce Supply demands a trial by jury on all issues.

        DATED this 29th day of January, 2019.

                                             CORETTE BLACK CARLSON & MICKELSON

                                                     <J[;ffff(f!       ---:-~-
                                                    P.O. Box 509,._. ~
                                             B~                      ~
                                                    Butte, MT 59703

                                                    Attorneys for Plaintiff




COMPLAINT AND JURY DEMAND                                                            6
